EXHIBIT 23.1 PLS CPA, A PROFESSIONAL CORPORATION t4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt September 30, 2013 To Whom It May Concern: We consent to the incorporation by reference in the registration statements of RegalWorks Media, Inc.of our report dated September 30, 2013, with respect to the balance sheets as of June 30, 2013, and the related statements of income, cash flows, and shareholders’ deficit for the period March 21, 2013 (inception) through June 30, 2013, which appears on Form 8-K/A of RegalWorks Media, Inc. Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. San Diego, CA 92111
